 Case 1:21-cv-00005-MN Document 45 Filed 09/15/21 Page 1 of 2 PageID #: 621




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

  KAJEET, INC.,


                 Plaintiff,
                                                               C.A. No. 21-cv-5-MN
          v.
                                                          JURY TRIAL DEMANDED
  MCAFEE CORP.,


                 Defendant.

                                    NOTICE OF SERVICE

       PLEASE TAKE NOTICE that on September 15, 2021, DEFENDANT MCAFEE

CORP.’S FIRST SET OF INTERROGATORIES TO PLAINTIFF KAJEET, INC. (NO. 1)

were served on the attorneys of record, at the following addresses via electronic mail:

 Brian E. Farnan (Del. Bar No. 4089)              Jonathan T. Suder
 FARNAN LLP                                       Michael T. Cooke
 919 N. Market Street, 12th Floor                 Corby R. Vowell
 Wilmington, DE 19801                             Richard A. Wojcio
 bfarnan@farnanlaw.com                            FRIEDMAN, SUDER & COOKE
 Attorneys for Plaintiff                          604 East 4th Street, Suite 200
                                                  Fort Worth, TX 76102
                                                  jts@fsclaw.com; mtc@fsclaw.com;
                                                  vowell@fsclaw.com; wojcio@fsclaw.com
 Case 1:21-cv-00005-MN Document 45 Filed 09/15/21 Page 2 of 2 PageID #: 622




Dated: September 15, 2021

                                   By: /s/ Susan E. Morrison
                                       Susan E. Morrison (#4690)
                                       FISH & RICHARDSON P.C.
                                       222 Delaware Avenue, 17th Floor
                                       P.O. Box 1114
                                       Wilmington, DE 19899
                                       Tel: (302) 652-5070
                                       morrison@fr.com

                                       Aamir Kazi
                                       Fish & Richardson P.C.
                                       1180 Peachtree Street NE, 21st Floor
                                       Atlanta, GA 30309
                                       Tele: 404-724-2811
                                       kazi@fr.com

                                   ATTORNEYS FOR DEFENDANT
                                   MCAFEE CORP.
